                             1:19-cv-01330-MMM # 62         Page 1 of 35
                                                                                                        E-FILED
                                                                     Monday, 25 January, 2021 09:09:33 AM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

NOREEN PERDUE, ELIZABETH DAVIS-                     )
BERG, DUSTIN MURRAY, CHERYL                         )
ELLINGSON, ANGELA TRANG,                            )
GORDON GREWING, and MELISSA                         )
WARD individually and on behalf of all              )
others similarly situated,                          )
                                                           Case No. 1:19-cv-01330-MMM-JEH
                                                    )
               Plaintiffs,                          )
                                                    )
       v.                                           )
                                                    )
HY-VEE, INC.,                                       )
                                                    )
               Defendant.                           )
                                                    )

             ORDER CONDITIONALLY CERTIFYING A SETTLEMENT
            CLASS, GRANTING PRELIMINARY APPROVAL OF THE CLASS
            ACTION SETTLEMENT, APPROVING THE FORM AND MANNER
             OF NOTICE, AND SCHEDULING FINAL APPROVAL HEARING

       This cause is before the Court on Plaintiffs’ Unopposed Motion for Preliminary Approval

of the Class Action Settlement (the “Motion”). The Court, having considered the Motion, the

supporting memorandum of law, the parties’ Settlement Agreement dated January 12, 2021 (the

“Settlement Agreement”), the proposed forms of notice to the Settlement Class, the pleadings and

other papers filed in this Action, and the statements of counsel and the parties, has determined that

the proposed Settlement satisfies the criteria for preliminary approval, the proposed Settlement

Class is preliminarily certified, and the proposed Notice Plan is approved. Accordingly, good

cause appearing in the record, Plaintiffs’ Motion is GRANTED.

       IT IS HEREBY ORDERED as follows:
                           1:19-cv-01330-MMM # 62            Page 2 of 35




                         Preliminary Approval of Settlement Agreement

        1.      Unless otherwise defined herein, all terms that are capitalized herein shall have the

meanings ascribed to those terms in the Settlement Agreement.

        2.      This Court has jurisdiction over the Litigation, Plaintiffs, all Settlement Class

Members, Defendant Hy-Vee, Inc. (“Hy-Vee” or “Defendant”), and any party to any agreement

that is part of or related to the Settlement.

        3.      The Court finds that the proposed Settlement with Hy-Vee set forth in the

Settlement Agreement is fair, reasonable, and adequate, otherwise meets the criteria for approval,

and warrants issuance of notice to the Settlement Class. Accordingly, the proposed Settlement is

preliminarily approved.

                        Provisional Certification of the Settlement Class

        4.      Solely for purposes of the Settlement, the Court conditionally certifies the

following class pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3) (“Settlement Class”):

        All persons residing in the United States who used a payment card to make a
        purchase at an affected Hy-Vee point-of-sale device during the Security Incident,
        which as described in the definition of Security Incident occurred during the time
        frames and at the locations set forth in Exhibit C to the Settlement Agreement and
        Appendix A to the Publication Notice.

Excluded from the Settlement Class are (i) Hy-Vee and its officers and directors; (ii) all Settlement

Class Members who timely and validly request exclusion from the Settlement Class; (iii) the Judge

assigned to evaluate the fairness of this settlement; (iv) the attorneys representing the parties in the

Litigation; (v) banks and other entities that issued payment cards which were utilized at Hy-Vee

during the Security Incident; and (vi) any other Person found by a court of competent jurisdiction

to be guilty under criminal law of initiating, causing, aiding or abetting the criminal activity

occurrence of the Security Incident or who pleads nolo contendere to any such charge.




                                                2
                          1:19-cv-01330-MMM # 62            Page 3 of 35




       5.      Subject to final approval of the Settlement, the Court finds and concludes for

settlement purposes only that the prerequisites to a class action, set forth in Federal Rule of Civil

Procedure 23(a) and (b), are satisfied in that:

               (a)     the Settlement Class is so numerous that joinder of all members is

                       impracticable;

               (b)     there are questions of law or fact common to the Settlement Class;

               (c)     Plaintiffs and Class Counsel (each defined below) fairly and adequately

                       represent the Settlement Class;

               (d)     the claims of Plaintiffs are typical of those of Settlement Class Members;

               (e)     common issues predominate over any individual issues affecting the

                       members of the Settlement Class;

               (f)     Plaintiffs fairly and adequately protect and represent the interests of all

                       members of the Settlement Class, and Plaintiffs’ interests are aligned with

                       the interests of all other members of the Settlement Class; and

               (g)     settlement of the Actions on a class action basis is superior to other means

                       of resolving this matter.

       6.      The Court appoints Benjamin F. Johns, Andrew W. Ferich, and Alex M. Kashurba

of Chimicles Schwartz Kriner & Donaldson-Smith LLP and Ben Barnow, Erich P. Schork, and

Anthony L. Parkhill of Barnow and Associates, P.C. as Class Counsel, having determined that the

requirements of Rule 23(g) of the Federal Rules of Civil Procedure are fully satisfied by this

appointment.




                                              3
                         1:19-cv-01330-MMM # 62           Page 4 of 35




         7.    The Court hereby appoints Plaintiffs Noreen Perdue, Elizabeth Davis-Berg, Dustin

Murray, Cheryl Ellingson, Angela Trang, Gordon Grewing, and Melissa Ward to serve as Class

Representatives for settlement purposes only on behalf of the Settlement Class.

                             Notice to Settlement Class Members

         8.    The Court approves the proposed notices of settlement attached to the Settlement

Agreement as Exhibits E-H (the “Settlement Notices”), and finds that the dissemination of the

Notices substantially in the manner and form set forth by the Settlement and under the Claims

Administrator’s Notice Plan comply fully with the requirements of the Federal Rule of Civil

Procedure 23 and due process of law, and is the best notice practicable under the circumstances.

Non-material modifications to the Settlement Notices may be made without further order of the

Court.

         9.    The notice procedures described in the Notice Plan attached to the Motion are

hereby found to be the best means of providing notice under the circumstances; are reasonably

calculated to apprise Settlement Class Members of the pendency of the action, the terms of the

proposed Settlement, and their rights under the proposed Settlement, including but not limited to

their rights to object to or exclude themselves from the proposed Settlement; and, when completed,

shall constitute due and sufficient notice of the proposed Settlement Agreement and the Final

Approval Hearing to all persons affected by and/or entitled to participate in the Settlement

Agreement, in full compliance with the notice requirements of Rule 23 of the Federal Rules of

Civil Procedure and due process of law.

         10.   The Claims Administrator is directed to carry out the Notice Plan, which shall be

completed in the manner set forth in the Settlement Agreement. No later than thirty (30) days

from the date of this Order preliminarily approving the Settlement, the Claims Administrator shall




                                            4
                         1:19-cv-01330-MMM # 62           Page 5 of 35




initiate the Notice Plan, which shall be completed in the manner set forth in the Settlement

Agreement.

       11.     All costs incurred in disseminating and otherwise in connection with the Settlement

Notices shall be paid by Defendant pursuant to the Settlement Agreement.

       12.     The claim form attached to the Settlement Agreement satisfies the requirements of

due process and of Rule 23(e) of the Federal Rules of Civil Procedure and thus is approved for

dissemination to the Settlement Class. The claim form shall be made available to the Settlement

Class as set forth on the Notice Plan and shall be made available to any potential Class member

that requests one.

       Responses by Class Members and the Scheduling of a Final Approval Hearing

       13.     Settlement Class Members may opt-out (the “Opt-Out Deadline”) or object up to

ninety (90) days from the date on which the notice program commences.

       14.     Any member of the Settlement Class that wishes to be excluded (“opt out”) from

the Settlement Class must send a written Request for Exclusion to the designated Post Office box

established by the Claims Administrator on or before the close of the Opt-Out Deadline. Members

of the Settlement Class may not exclude themselves by filing Requests for Exclusion as a group

or class, but must in each instance individually and personally execute a Request for Exclusion.

All Settlement Class Members that exclude themselves from the Settlement Class will not be

eligible to receive any benefits under the Settlement, will not be bound by any further orders or

judgments entered for or against the Settlement Class, and will preserve their ability to

independently pursue any claims they may have against Defendant.

       15.     Any member of the Settlement Class that does not properly and timely request

exclusion from the Settlement Class shall, upon entry of the Order and Final Judgment, be bound

by all the terms and provisions of the Settlement Agreement and Release, whether or not such


                                            5
                          1:19-cv-01330-MMM # 62            Page 6 of 35




Class member objected to the Settlement and whether or not such Class member received

consideration under the Settlement Agreement.

       16.     A hearing on the Settlement (the “Final Approval Hearing”) shall be held before

this Court on Monday July 19, 2021 at 10:00 am CST Courtroom 112 of the United States

Courthouse, 100 N.E. Monroe Street, Peoria, Illinois.

       17.     At the Final Approval Hearing, the Court will consider (a) the fairness,

reasonableness, and adequacy of the proposed class settlement and whether the settlement should

be granted final approval by the Court; (b) dismissal with prejudice of the Action; (c) entry of an

order including the Release; (d) entry of the Final Approval Order; and (e) entry of final judgment

in this Action. Class Counsel’s application for award of attorney’s fees and costs, and request for

the Court to award a service award to the named plaintiffs, shall also be heard at the time of the

hearing.

       18.     The date and time of the Final Approval Hearing shall be subject to adjournment

by the Court without further notice to the members of the Settlement Class, other than that which

may be posted by the Court. Should the Court adjourn the date for the Final Approval Hearing,

that shall not alter the deadlines for mailing and publication of notice, the Opt-Out deadline, or the

deadlines for submissions of settlement objections, claims, and notices of intention to appear at

the Final Approval Hearing unless those dates are explicitly changed by subsequent Order.

       19.     Any person or entity who or which does not elect to be excluded from the

Settlement Class may, but need not, enter an appearance through his, her, or its own attorney.

Settlement Class Members that do not timely object or opt out and that do not have an attorney

enter an appearance on their behalf will be represented by Class Counsel.




                                              6
                          1:19-cv-01330-MMM # 62             Page 7 of 35




       20.     Any person or entity who or which does not elect to be excluded from the

Settlement Class may object to the proposed Settlement. Any Class member may object to, inter

alia, (a) the proposed Settlement, (b) entry of Final Approval Order and the judgment approving

the Settlement, (c) Class Counsel’s application for fees and expenses, or (d) service award requests,

by serving a written objection upon Class Counsel, Hy-Vee’s counsel, and the Court.

       21.     Any Class member making the objection (an “Objector”) must sign the objection

personally or through Objector’s counsel. An objection shall include all information required by

the Settlement Agreement, including the Objector’s name, address, and telephone number, proof

of class membership, and a detailed statement of each objection asserted, including the grounds

for objection together with any documents such person wishes to be considered in support of the

objection. The objection must also contain a detailed list of any other objections by the Objector

and/or by the attorney representing the Objector to any class action settlement(s) submitted to any

state or federal court in the United States in the previous three (3) years.

       22.     If an Objector intends to appear at the hearing, personally or through counsel, the

Objector must include with the objection a notice of the Objector’s intent to appear at the hearing.

If counsel is appearing on behalf of more than one Settlement Class member, counsel must identify

each such Settlement Class member and each Settlement Class member must have complied with

the requirements of this Order. No Objector may appear at the hearing unless the Objector

indicates an intent to appear.

       23.     Objections, along with any notices of intent to appear and any supporting

documents, must be filed with the Clerk of the Court no later than ninety (90) days from the date

on which the notice program commences. These documents must be filed with the Clerk of the

Court electronically or at the following address:




                                              7
                          1:19-cv-01330-MMM # 62            Page 8 of 35




                       U.S. District Court for the Central District of Illinois
                                    Office of the Clerk of Court
                              United States Courthouse, Room 305
                                      100 N.E. Monroe Street
                                         Peoria, IL 61602

       24.     Only Settlement Class Members that have filed and served valid and timely notices

of objection shall be entitled to be heard at the Final Approval Hearing. Any Settlement Class

member that does not timely file and serve an objection in writing in accordance with the procedure

set forth in the Class Notice and mandated in this Order shall be deemed to have waived any

objection to (a) the Settlement; (b) the Release; (c) entry of Final Approval Order or any judgment;

(d) Class Counsel’s application for fees, costs, and expenses; or (e) service award requests for the

named Plaintiffs, whether by appeal, collateral attack, or otherwise.

       25.     Settlement Class Members need not appear at the hearing or take any other action

to indicate their approval.

       26.     Upon entry of the Order and Final Judgment all members of the Settlement Class

that have not personally and timely requested to be excluded from the Settlement Class will be

enjoined from proceeding against Defendant with respect to all of the Released Claims.

       27.     Hy-Vee shall prepare and send, at Hy-Vee’s expense, all notices that are required

by the Class Action Fairness Act of 2005 (“CAFA”) as specified in 28 U.S.C. § 1715. Class

Counsel and Counsel for Hy-Vee shall cooperate promptly and fully in the preparation of such

notices, including providing Hy-Vee with any and all information in their possession necessary for

the preparation of these notices. Hy-Vee shall provide courtesy copies of the notices to Class

Counsel for the purpose of implementing the settlement. Defendant shall provide notice to Class

Counsel and the Court of compliance with the CAFA requirements within ten (10) days of

providing notice to Attorneys General under CAFA.




                                              8
                          1:19-cv-01330-MMM # 62          Page 9 of 35




         28.   The schedule by which the events referenced above should occur is as follows:

 Event                                            Date

 Hy-Vee provides CAFA notice required by 28 Within 10 days after the filing of Plaintiffs’
 U.S.C. § 1715(b)                           Motion for Preliminary Approval of the Class
                                            Action Settlement

 Hy-Vee provides notice to Class Counsel and      Within 10 days of providing notice to
 the Court of compliance with CAFA                Attorneys General under CAFA
 requirements

 Class notice program commences                   Within 30 days after entry of this Preliminary
                                                  Approval Order (February 22, 2021)

 Compliance with CAFA waiting period under        90 days after the appropriate governmental
 28 U.S.C. § 1715(d)                              officials are served with CAFA notice

 Motion for Attorney’s Fees, Reimbursement        At least 30 days before the objection deadline
 of Costs and Expenses, and Service Awards        (April 23, 2021)
 to be filed by Class Counsel

 Postmark deadline for requests for exclusion     90 days after commencement of notice
 (Opt-Out) or objections                          program (May 24, 2021)

 Postmark/filing deadline for filing claims       120 days after commencement of notice
                                                  program (June 22, 2021)

 Motion for Final Approval to be filed by class   At least 21 days before the Final Approval
 counsel                                          Hearing (June 28, 2021)

 Final Approval Hearing                           July 19, 2021


                               Administration of the Settlement

         29.   The Court hereby appoints the claims administrator proposed by the parties, Heffler

Claims Group (the “Claims Administrator”). Responsibilities of the Claims Administrator shall

include: (a) establishing a post office box for purposes of communicating with Settlement Class

Members; (b) disseminating notice to the Class; (c) developing a web site to enable Settlement

Class Members to access documents; (d) accepting and maintaining documents sent from

Settlement Class Members relating to claims administration; (e) determining validity of Claims in


                                              9
                         1:19-cv-01330-MMM # 62          Page 10 of 35




accordance with the Settlement Agreement; and (f) distributing settlement checks to Settlement

Class Members. Pursuant to the Settlement Agreement, Defendant shall pay all related costs and

expenses associated with the notice, claims, and settlement administration. These payments to the

Claims Administrator shall be made separate and apart from the relief being made available to

Settlement Class Members under the Settlement.

       30.     The Court hereby appoints the Claims Referee proposed by the parties, Benjamin

Picker of Stradley Ronon Stevens and Young (the “Claims Referee”). The Claims Referee shall

be responsible for deciding certain claims that may be rejected by the Claims Administrator, upon

request of the Settlement Class Member submitting such Claims, as described in the Settlement

Agreement.

                    Claims Process and Distribution and Allocation Plan

       31.     The parties have created a process for assessing and determining the validity and

value of claims and a payment methodology to Settlement Class Members who submit a timely,

valid claim form. The Court preliminarily approves the plan for remuneration described in Section

2.3 of the Settlement Agreement and directs that the Claims Administrator effectuate the

distribution of settlement consideration according to the terms of the Settlement Agreement,

should the Settlement be finally approved. The Court further orders that Worldpay, Inc. and

Fidelity National Information Services release all information, including any payment card data

needed, to the Claims Administrator necessary for the Claims Administrator to assess and

determine the validity of claims.

       32.     Settlement Class Members who qualify for and wish to submit a claim form shall

do so in accordance with the requirements and procedures specified in the notice and the Claim

Form. If final Judgment is entered, all Settlement Class Members who qualify for any benefit

under the Settlement but fail to submit a claim in accordance with the requirements and procedures


                                           10
                         1:19-cv-01330-MMM # 62            Page 11 of 35




specified in the notice and the Claim Form shall be forever barred from receiving any such benefit,

but will in all other respects be subject to and bound by the provisions in the Settlement Agreement,

the releases included in that Agreement, and the final Judgment.

                                      Additional Provisions

       33.     In the event the Settlement Agreement and the proposed settlement are terminated

in accordance with the applicable provisions of the Settlement Agreement, the Settlement

Agreement, the proposed Settlement, and all related proceedings shall, except as expressly

provided to the contrary in the Settlement Agreement, become null and void, shall have no further

force and effect; Settlement Class Members shall retain all of their current rights to assert any and

all claims against Defendant and any other released party; and the Defendant and any other

released parties shall retain any and all of their current defenses and arguments thereto (including

but not limited to arguments that the requirements of Federal Rule of Civil Procedure 23(a) and

(b)(3) are not satisfied for purposes of continued litigation). These Actions shall thereupon revert

forthwith to their respective procedural and substantive status prior to the date of execution of the

Settlement Agreement and shall proceed as if the Settlement Agreement and all other related orders

and papers had not been executed.

       34.     Neither this Order nor the Settlement Agreement nor any other settlement-related

document nor anything contained herein or therein or contemplated hereby or thereby nor any

proceedings undertaken in accordance with the terms set forth in the Settlement Agreement or

herein or in any other settlement-related document, shall constitute, be construed as, or be deemed

to be evidence of or an admission or concession by Hy-Vee as to the validity of any claim that has

been or could have been asserted against it or as to any liability by it as to any matter set forth in

this Order, or as to the propriety of class certification for any purposes other than for purposes of

the current proposed settlement.


                                             11
                          1:19-cv-01330-MMM # 62           Page 12 of 35




       35.       Except as necessary to effectuate this Order, all proceedings and deadlines in this

matter are stayed and suspended pending the Final Approval Hearing and issuance of the final

Judgment, or until further order of this Court.

       36.       The Court reserves the right to adjourn or continue the Final Approval Hearing and

related deadlines without further written notice to the Class. If the Court alters any of those dates

or times, the revised dates and times shall be posted on the website maintained by the Claims

Administrator.

       IT IS SO ORDERED.



Dated: January 25, 2021                         /s/ Michael M. Mihm
                                               Hon. Michael M. Mihm
                                               United States District Judge




                                             12
                                 1:19-cv-01330-MMM # 62           Page 13 of 35




                        HY-VEE SETTLEMENT CLAIM FORM
This Claim Form should be either filled out online or submitted by mail if you used a payment card to make a
purchase at a Hy-Vee, Inc. (“Hy-Vee”) fuel pump, drive-thru coffee shop, or restaurant (including Hy-Vee Market
Grille Expresses, the Wahlburgers locations owned and operated by Hy-Vee, and the cafeteria at Hy-Vee’s West
Des Moines corporate office) during the time period specified for each location on the Settlement Website, and
you had out-of-pocket expenses, fraudulent charges, lost time spent relating to, or unreimbursed extraordinary
monetary losses as a result of the Hy-Vee Security Incident. If you fill out this claim form and have a valid claim,
you will be entitled to a check if the Settlement is approved.

The Settlement Notice describes your legal rights and options. To obtain the Settlement Notice and find more
information regarding your legal rights and options, please visit the official Settlement Website, [settlement
website], or call toll-free [toll-free number].

If you wish to submit a claim for a settlement payment electronically, you may go online to the Settlement
Website, [settlement website], and follow the instructions on the “Submit a Claim” page.

If you wish to submit a claim for a settlement payment via standard mail, you need to provide the information
requested below and mail this Claim Form to Perdue, et al. v. Hy-Vee, Inc., [claims administrator name and
address], postmarked by June 22, 2021. Please print clearly in blue or black ink.

1. CLASS MEMBER INFORMATION

Required Information:

First:                                    M:                          Last:

Address 1:

Address 2:

City:                                             State:                             ZIP:

Country:

Phone:

Optional Information:

Email:

2. PAYMENT ELIGIBILITY INFORMATION

To prepare for this section of the Claim Form, please review the Settlement Notice and Sections 2.1 through 2.3
of the Settlement Agreement (available for download at [settlement website]) for more information on who is
eligible for a payment and the nature of the expenses or losses that can be claimed.
                                 1:19-cv-01330-MMM # 62            Page 14 of 35




To help us determine if you are entitled to a settlement payment, please provide as much information as reasonably
possible.

A. Verification of Class Membership

You are only eligible to file a claim if you used a credit or debit card at an affected Hy-Vee location during the
time of the Hy-Vee Security Incident. The affected dates vary by location and you are only eligible to submit a
claim if you used a credit or debit card at an affected Hy-Vee location during that location’s exposure window.
Go to the Settlement Website, [settlement website], or click here to see a list of affected locations and each
location’s affected time period. Payments made inside convenience stores; at front-end checkout lanes,
pharmacies, customer service counters, wine & spirits locations, floral departments, clinics, and all other food
service areas; and through Aisles Online were not affected.

By submitting a claim and signing the certification below, you are verifying that you used a credit or debit card
at a Hy-Vee affected location during the time specified for each location.

In addition, to allow the Settlement Administrator to confirm your membership in the Class, you must provide a
response to ONE of the following:

       (1) If you received notice of the settlement by email or postcard, in the boxes provided below, please
           provide the unique Claim ID from that notice:

              CLAIM ID [ADMINISTRATOR TO INSERT BOXES TO CONFORM TO NUMBER OF DIGITS
              IN CLAIMID]

                                                            OR

        (2)     To the best of your recollection, in the boxes provided below, please provide the first four and last
                four digits of each credit or debit card that you used at a Hy-Vee affected location during the time
                specified for each location on the Settlement Website. For each credit or debit card number,
                provide the location of the Hy-Vee fuel pump, drive-thru coffee shop, or restaurant at which you
                used the credit or debit card and the date(s) of the transaction(s).

       FIRST FOUR DIGITS
       LAST FOUR DIGITS [SETTLEMENT ADMINISTRATOR TO ADD BOXES]

                                                            OR

        (2)     Attach and identify the documentation that reflects your use of a payment card at an affected
                Hy-Vee fuel pump, drive-thru coffee shop, or restaurant during the Security Incident. Please note
                that the documentation must reflect the use of a payment card, the location of the fuel pump, drive-
                thru coffee shop, or restaurant, and the date of the transaction.

       UPLOAD DOCUMENT [SETTLEMENT ADMINISTRATOR TO ADD]

B. Out-Of-Pocket Expenses



                                        Hy-Vee Settlement Claim Form
                          Questions? Call [toll-free number] or visit [settlement website]
                                                        2
                                1:19-cv-01330-MMM # 62           Page 15 of 35




Check the box for each category of out-of-pocket expenses, fraudulent charges, or lost time that you incurred as
a result of the Hy-Vee Security Incident. Please be sure to fill in the total amount you are claiming for each
category and attach the required documentation as described in bold type (if you are asked to provide account
statements as part of required proof for any part of your claim, you should redact unrelated transactions and all
but the first four and last four digits of any account number, if you wish). Please round total amounts to the
nearest dollar.

       I. Ordinary Expenses Resulting from the Hy-Vee Security Incident

       □ Fees or other charges from your bank or credit card company due to fraudulent activity on your card
       incurred between December 14, 2018 and the Claims Deadline due to the Hy-Vee Security Incident.

                DATE                           DESCRIPTION                                 AMOUNT



               Examples: Overdraft fees, over-the-limit fees, late fees, or charges due to insufficient funds or
               interest.

               [UPLOAD DOCUMENTS] Required: A copy of a bank of credit card statement or other
               proof of claimed fees or charges (you may redact unrelated transactions and all but the first
               four and last four digits of any account number).

       □ Fees or other charges relating to the reissuance of your credit or debit card incurred between December
       14, 2018 and the Claims Deadline due to the Hy-Vee Security Incident.

                DATE                           DESCRIPTION                                 AMOUNT



               Examples: Fees that your bank charged you because you requested a new credit or debit card.

               [UPLOAD DOCUMENTS] Required: Attach a copy of a bank or credit card statement or
               other receipt showing these fees or charges (you may redact unrelated transactions and all
               but the first four and last four digits of any account number).

       □ Fees relating to your account being frozen or unavailable incurred between December 14, 2018 and the
       Claims Deadline due to the Hy-Vee Security Incident.

                DATE                           DESCRIPTION                                 AMOUNT




                                      Hy-Vee Settlement Claim Form
                        Questions? Call [toll-free number] or visit [settlement website]
                                                      3
                        1:19-cv-01330-MMM # 62           Page 16 of 35




       Examples: You were charged interest by a payday lender due to card cancellation or due to an
       over-limit situation. You had to pay a fee for a money order or other form of alternative payment
       because you could not use your debit or credit card.

       [UPLOAD DOCUMENTS] Required: Attach a copy of receipts, bank statements, credit
       card statements, or other proof that you had to pay these fees (you may redact unrelated
       transactions and all but the first four and last four digits of any account number).

□ Other incidental telephone, internet, or postage expenses directly related to the Hy-Vee Security
Incident incurred between December 14, 2018 and the Claims Deadline due to the Hy-Vee Security
Incident.

        DATE                           DESCRIPTION                                  AMOUNT



       Examples: Long distance phone charges, cell phone charges (only if charged by the minute), or
       data charges (only if charged based on the amount of data used).

       [UPLOAD DOCUMENTS] Required: Attach a copy of the bill from your telephone
       company, mobile phone company, or internet service provider that shows the charges (you
       may redact unrelated transactions and all but the first four and last four digits of any account
       number).

□ Credit Reports or credit monitoring charges purchased between December 14, 2018 and the Claims
Deadline due to the Hy-Vee Security Incident.

       To obtain reimbursement under this category, you must attest to the following:

       □ I purchased credit reports between December 14, 2018 and the Claims Deadline, primarily due
       to the Security Incident and not for other purposes.

               DATE                             COST



              Examples: The cost of a credit report(s) that you purchased after hearing about the Security
              Incident.

              [UPLOAD DOCUMENT] Required: Attach a copy of a receipt or other proof of
              purchase for each product purchased (you should redact unrelated transactions). If
              you made the purchase prior to August 14, 2019, you must also identify a fraudulent
              charge associated with the Hy-Vee Security Incident (i.e., made to an affected account
              after December 14, 2018 but prior to your purchase) that prompted you to make the
              purchase.



                              Hy-Vee Settlement Claim Form
                Questions? Call [toll-free number] or visit [settlement website]
                                              4
                         1:19-cv-01330-MMM # 62            Page 17 of 35




□ Between one (1) and three (3) hours of documented time spent dealing with replacement card issues or
in reversing fraudulent charges between December 14, 2018 and the Claims Deadline that occurred as a
result of the Hy-Vee Security Incident (round to the nearest hour and check only one box).

       □ 1 Hour                □ 2 Hours              □ 3 Hours

       Examples: You spent at least one (1) full hour calling customer service lines, writing letters or
       emails, or on the internet to get fraudulent charges reversed, in updating automatic payment
       programs because your card number changed, or in researching the matter. Please note that the
       time that it takes to fill out this Claim Form is not reimbursable and should not be included in the
       total number of hours claimed.

       Required: If time was spent on the telephone or online, describe what you did in the space
       below or attach a copy of any letters or emails that you wrote. Examples: If the time was
       spent trying to reverse fraudulent charges, describe what you did. If the time was spent
       updating accounts due to your card being reissued, identify the other accounts that had to
       be updated.




II. Reimbursed Fraudulent Charges

□ Did you also have fraudulent charges to a credit or debit card account that were reversed or repaid? If
so, in addition to your out-of-pocket expenses, you are eligible to claim a $20 cash payment for each debit
or credit card on which fraudulent charges were made and reversed or repaid, to compensate for lost time
associated with seeking reimbursement for the fraud. (See Section 2.1 of the Settlement Agreement.)

         FIRST FOUR AND LAST FOUR DATE CHARGES
         DIGITS OF CARD           REVERSED (ONLY 1
                                  PER CARD
                                  REQUIRED)



       [UPLOAD DOCUMENTS] Required: For each card, provide a card statement or other
       documentation showing (1) one or more fraudulent charges were posted to your account that
       you believe were caused by the Hy-Vee Security Incident, and (2) the charges were later
       reversed or reimbursed by the bank or credit card company (you may redact unrelated
       transactions and all but the first four and last four digits of any account number).

III. Extraordinary Expenses

If you have expenses related to the Security Incident that are more than the value or different than the type
of ordinary expenses covered in the categories in Sections I and II above, you may be entitled to


                                Hy-Vee Settlement Claim Form
                  Questions? Call [toll-free number] or visit [settlement website]
                                                5
                         1:19-cv-01330-MMM # 62            Page 18 of 35




compensation for your extraordinary expenses. To obtain reimbursement under this category, you must
attest to the following:

□ I incurred out-of-pocket unreimbursed expenses that occurred more likely than not as a result of the
Security Incident during the time period from December 14, 2018 through the end of the Claims Deadline
other than those expenses covered by one or more of the categories above, and I made reasonable efforts
to avoid or seek reimbursement for the loss, including exhausting all available credit monitoring insurance
and identity theft insurance.

□ Unreimbursed fraudulent charges incurred between December 14, 2018 and the Claims Deadline due
to the Hy-Vee Security Incident.

        DATE                             DESCRIPTION                                  AMOUNT



       Examples: Fraudulent charges that were made on your credit or debit card account and that were
       not reversed or repaid even though you reported them to your bank or credit card company,charges
       to a credit or debit card issued in a foreign country where financial institutions are not required to
       reimburse cardholders for fraudulent credit or debit card charges. Note: most banks are required
       to reimburse customer in full for fraudulent charges on payment cards that they issue.

       [UPLOAD DOCUMENTS] Required: The bank statement or other documentation
       reflecting the fraudulent charges, as well as documentation reflecting the fact that the charge
       was fraudulent (you should redact unrelated transactions and all but the first four and last
       four digits of any account number). If you do not have anything in writing reflecting the fact
       that the charge was fraudulent (e.g., communications with your bank or a police report),
       please identify the approximate date that you reported the fraudulent charge, to whom you
       reported it, and the response.

       Date reported:

       Description of the person(s) to whom you reported the fraud:



       □ Check this box to confirm that you have exhausted all applicable insurance policies, including
       credit monitoring insurance and identity theft insurance, and that you have no insurance coverage
       for these fraudulent charges.

□ Other unreimbursed out-of-pocket expenses that were incurred between December 14, 2018 and the
Claims Deadline as a result of the Hy-Vee Security Incident that are not accounted for in your response
above.

        DATE                             DESCRIPTION                                  AMOUNT



                               Hy-Vee Settlement Claim Form
                 Questions? Call [toll-free number] or visit [settlement website]
                                               6
                               1:19-cv-01330-MMM # 62            Page 19 of 35




              Examples: This category includes any other unreimbursed expenses or charges that are not
              otherwise accounted for in your answers to the questions above, including any expenses or charges
              that you believe were the result of an act of identity theft. This category also includes documented
              time spent dealing with replacement card issues or in reversing fraudulent charges between
              December 14, 2018 and the Claims Deadline that you incurred in excess of five hours as a result
              of the Hy-Vee Security Incident, compensated at the same rate and in the same manner as described
              above, although you will need to prove that you spent the time on issues related to the security
              incident through documentation.

              [UPLOAD DOCUMENTS] Required: Describe the expense and provide as much detail as
              possible about the date you incurred the expense(s) and the company or person to whom you
              had to pay it. Please provide copies of any receipts, police reports, or other documentation
              supporting your claim. For claims of reimbursement for lost time in excess of five hours,
              you must provide actual documentation reflecting the amount of time you spent dealing with
              replacement card issues or in reversing fraudulent charges sufficient to prove how much
              time was spent, on what, and that the time was spent on issues related to the Hy-Vee Security
              Incident. The Settlement Administrator may contact you for additional information before
              processing your claim.




              □ Check this box to confirm that you have exhausted all credit monitoring insurance and identity
              theft insurance you might have for these out-of-pocket expenses before submitting this Claim
              Form.

C. Certification

I declare under penalty of perjury under the laws of the United States and the State of
that the information supplied in this Claim Form by the undersigned is true and correct to the best of my belief
and recollection, and that this form was executed on the date set forth below.

I understand that I may be asked to provide supplemental information by the Settlement Administrator or Claims
Referee before my claim will be considered complete and valid.

Signature:

Print Name:                                                                 Date:

D. Submission Instructions

Once you have completed all applicable sections, please mail this Claim Form and all required supporting
documentation to the address provided below, postmarked by June 22, 2021.



                                      Hy-Vee Settlement Claim Form
                        Questions? Call [toll-free number] or visit [settlement website]
                                                      7
       1:19-cv-01330-MMM # 62           Page 20 of 35




                 Perdue, et al. v. Hy-Vee, Inc.
                [Hy-Vee Claims Administrator
                      PO Box XXXXX
                     City, State zip code]




              Hy-Vee Settlement Claim Form
Questions? Call [toll-free number] or visit [settlement website]
                              8
                           1:19-cv-01330-MMM # 62               Page 21 of 35




          If you made a purchase at a Hy-Vee fuel pump, drive-thru coffee
           shop, or restaurant using a credit, debit, or other payment card,
          you may be eligible for a payment from a class action settlement.
A Settlement has been reached with Hy-Vee, Inc. (“Hy-Vee”) in a class action lawsuit about a data
security incident that occurred between December 14, 2018 and August 2, 2019 and potentially exposed
payment card data of customers. The lawsuit claims Hy-Vee was responsible for the Security Incident
because Hy-Vee did not take appropriate care to protect its payment card systems from hacking. Hy-Vee
denies the claims and denies any wrongdoing.

                                             Who Is Included?

Hy-Vee records show you are a likely member of the Settlement Class. The Settlement includes all
persons residing in the United States who used a credit, debit, or other payment card to make a
purchase at an affected Hy-Vee fuel pump, drive-thru coffee shop, or restaurant, including Hy-Vee
Market Grille Expresses, Wahlburgers locations owned and operated by Hy-Vee, and the cafeteria at Hy-
Vee’s West Des Moines corporate office.

The dates card data was at risk vary by location. A list of affected locations and dates is available on the
website.

                                              What Can I Get?

The Settlement will reimburse people who submit claims for:

(1) Out-of-pocket expenses and documented lost time that resulted from the Security Incident up to
$225; and

(2) Extraordinary expenses up to $5,000 that were likely caused by the Security Incident.

You must file a Claim Form by June 22, 2021 to get any money from the Settlement.

As part of the Settlement, Hy-Vee has also committed to establish and maintain security enhancements
that are estimated to cost more than $20 million.

                                           What are my rights?

Do Nothing. You will be legally bound by decisions of the Court and you give up the right to sue Hy-Vee
for the claims in this case.

Exclude Yourself. If you exclude yourself, you are not be legally bound by the Settlement and you keep
your right to sue. However, you will not get any money. You must submit your exclusion by May 24,
2021.

Object. You can stay in the Settlement and tell the Court why you do not like the Settlement. Objections
must be submitted by May 24, 2021. Detailed instructions on how to exclude yourself or object to the
Settlement are found in the long notice on the website or by calling 000-000-0000.

                              When Will the Court Approve the Settlement?
                           1:19-cv-01330-MMM # 62               Page 22 of 35




The Court will hold a Fairness Hearing on July 19, 2021 at 10:00 a.m. at the United States District Court
for the Central District of Illinois located at U.S. Courthouse, 100 N.E. Monroe Street, Peoria, IL 61602, to
consider whether to approve the settlement. The Court will hear objections, determine if the Settlement
is fair, and consider Class Counsel’s request for attorneys’ fees, costs, and expenses of $739,000 and an
incentive award of $2,000 for each of the Representative Plaintiffs. You or your own lawyer may ask to
appear at the hearing to be heard by the Court, but you do not have to. The Motion for attorneys’ fees
and costs will be posted on the website after it is filed with the Court.

This is only a summary. For detailed information visit www.SettlementURL.com or call 1-000-000-0000.
You may contact the Settlement Administrator at Hy-Vee Settlement, c/o Settlement Administrator, PO
Box 0000, Philadelphia PA 19102-0000.

                                        www.SettlementURL.com

                                              1-000-000-0000
                           1:19-cv-01330-MMM # 62               Page 23 of 35




          If you made a purchase at a Hy‐Vee fuel pump, drive‐thru coffee
           shop, or restaurant using a credit, debit, or other payment card,
          you may be eligible for a payment from a class action settlement.
A Settlement has been reached with Hy‐Vee, Inc. (“Hy‐Vee”) in a class action lawsuit about a data
security incident that occurred between December 14, 2018 and August 2, 2019 and potentially exposed
payment card data of customers. The lawsuit claims Hy‐Vee was responsible for the Security Incident
because Hy‐Vee did not take appropriate care to protect its payment card systems from hacking. Hy‐Vee
denies the claims and denies any wrongdoing.

                                             Who Is Included?

Hy‐Vee records show you are a likely member of the Settlement Class. The Settlement includes all
persons residing in the United States who used a credit, debit, or other payment card to make a
purchase at an affected Hy‐Vee fuel pump, drive‐thru coffee shop, or restaurant, including Hy‐Vee
Market Grille Expresses, Wahlburgers locations owned and operated by Hy‐Vee, and the cafeteria at Hy‐
Vee’s West Des Moines corporate office.

The dates card data was at risk vary by location. A list of affected locations and dates is available on the
website.

                                              What Can I Get?

The Settlement will reimburse people who submit claims for:

(1) Out‐of‐pocket expenses and documented lost time that resulted from the Security Incident up to
$225; and

(2) Extraordinary expenses up to $5,000 that were likely caused by the Security Incident.

You must file a Claim Form by June 21, 2021, to get any money from the Settlement.

As part of the Settlement, Hy‐Vee has also committed to establish and maintain security enhancements
that are estimated to cost more than $20 million.

                                           What are my rights?

Do Nothing. You will be legally bound by decisions of the Court and you give up the right to sue Hy‐Vee
for the claims in this case.

Exclude Yourself. If you exclude yourself, you are not be legally bound by the Settlement and you keep
your right to sue. However, you will not get any money. You must submit your exclusion by May 24,
2021.
                           1:19-cv-01330-MMM # 62               Page 24 of 35




Object. You can stay in the Settlement and tell the Court why you do not like the Settlement. Objections
must be submitted by May 24, 2021. Detailed instructions on how to exclude yourself or object to the
Settlement are found in the long notice on the website or by calling 000‐000‐0000.

                             When Will the Court Approve the Settlement?

The Court will hold a Fairness Hearing on July 19, 2021 at 10:00 a.m. at the United States District Court
for the Central District of Illinois located at U.S. Courthouse, 100 N.E. Monroe Street, Peoria, IL 61602, to
consider whether to approve the settlement. The Court will hear objections, determine if the Settlement
is fair, and consider Class Counsel’s request for attorneys’ fees, costs, and expenses of $739,000 and an
incentive award of $2,000 for each of the Representative Plaintiffs. You or your own lawyer may ask to
appear at the hearing to be heard by the Court, but you do not have to. The Motion for attorneys’ fees
and costs will be posted on the website after it is filed with the Court.

This is only a summary. For detailed information visit www.SettlementURL.com or call 1‐000‐000‐0000.
You may contact the Settlement Administrator at Hy‐Vee Settlement, c/o Settlement Administrator, PO
Box 0000, Philadelphia PA 19102‐0000.

                                        www.SettlementURL.com

                                              1‐000‐000‐0000
                                   1:19-cv-01330-MMM     # 62
                                                  Legal Notice         Page 25 of 35


If You Made a Purchase at a Hy-Vee Fuel Pump, Drive-Thru Coffee Shop,
         or Restaurant Using a Credit or Debit Card Between
      December 14, 2018 and August 2, 2019, You May be Eligible
            for Payments from a Class Action Settlement.
                   Si desea recibir esta notificación en español, llámenos o visite nuestra página web.


   A Settlement has been reached with Hy-Vee, Inc.                  expenses and documented lost time that resulted from
(“Hy-Vee”) in a class action lawsuit about a cyber-attack           the Security Incident. This payment type provides
against Hy-Vee, which resulted from criminals accessing its         reimbursement related to 14 categories of out-of-pocket
computer systems between December 14, 2018 and August               expenses and lost time including unreimbursed bank
2, 2019 (the “Security Incident”). The Security Incident            fees, card reissuance fees, overdraft fees, postage and
potentially resulted in unauthorized access to customer             credit reports. The Detailed Notice has the complete list
payment card data and other personally identifying                  of categories.
information.                                                    (2) $20 for each credit or debit card that had fraudulent
   The Security Incident involved the insertion of malicious        charges as a result of the Security Incident, even though
computer code that targeted data in the magnetic stripe of          those charges were reversed or credited back to your
credit, debit, and other payment cards swiped at certain Hy-        account.
Vee fuel pumps, drive-thru coffee shops, and restaurants,       (3) Reimbursement of up to $5,000 for extraordinary
including Hy-Vee Market Grille Expresses, the Wahlburgers           unreimbursed monetary losses which were more likely
locations owned and operated by Hy-Vee, and the cafeteria           than not caused by the Security Incident.
at Hy Vee’s West Des Moines corporate office. For a list of
the specific dates during which data was at risk on a              As part of the Settlement, Hy-Vee has also committed to
location-by-location basis, go to www.XXXXXXXXX.com.            establish and maintain security enhancements that are
   Visit the website or call 1-XXX-XXX-XXXX to get a            estimated to cost more than $20 million.
Detailed Notice with more information about the
Settlement.
                                                                             HOW DO YOU ASK FOR A PAYMENT?
                    WHAT IS THIS ABOUT?
                                                                   To get a payment you must submit a claim. To get a Claim
   The lawsuit claims Hy-Vee was responsible for the            Form, visit the website or call 1-XXX-XXX-XXXX. The claim
Security Incident because Hy-Vee did not take appropriate
                                                                deadline is June 22, 2021.
care to protect its payment card systems from hacking. The
lawsuit seeks compensation for people who used their                                YOUR OTHER OPTIONS
payment cards at a Hy-Vee location during the period of the
                                                                    If you do not want to be legally bound by the Settlement,
Security Incident and had losses as a result.
                                                                you must exclude yourself from the Settlement Class by May
   Hy-Vee denies all of the claims and says it did not do       24, 2021, or you will not be able to sue, or continue to sue,
anything wrong.                                                 Hy-Vee about the legal claims this Settlement resolves, ever
                     WHO IS INCLUDED?                           again. If you stay in the Settlement Class, you may object to
                                                                it by May 24, 2021. The Detailed Notice explains how to
   You are included in the Settlement if you made a
                                                                exclude yourself or object.
purchase using a credit, debit, or other payment card at a
Hy-Vee fuel pump, drive-thru coffee shop, or restaurant            The Court will hold a hearing in the case, known as
while payment card data at the location was at risk. The time   Perdue, et al. v. Hy-Vee, Inc., Case No. 1:19-cv-01330-
frame of the incident is generally from December 14, 2018       MMM, on July 19, 2021 at 10 a.m. to consider whether to
through August 2, 2019, although the specific dates during      approve the Settlement, and a request by Class Counsel for
which data was at risk vary on a location-by-location basis.    attorneys’ fees and costs of $739,000 and incentive awards
                                                                of $2,000 for each of the Class Representatives. You or your
           WHAT DOES THE SETTLEMENT PROVIDE?
                                                                own lawyer, if you have one, may ask to appear and speak at
   The Settlement provides three types of payments to           the hearing at your own cost, but you do not have to. This is
people who submit valid claims.                                 only a summary. For more information, call or visit the
(1) Reimbursement of up to $225 for out-of-pocket               website below.

              www. XXXXXXXXX.com                                                  1- XXX-XXX-XXXX
                           1:19-cv-01330-MMM # 62           Page 26 of 35

               UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF ILLINOIS


         If you made a purchase at a Hy-Vee fuel pump, drive-
         thru coffee shop, or restaurant using a credit, debit,
          or other payment card between December 14, 2018
        and August 2, 2018, you may be eligible for a payment
                    from a class action settlement.
               A court authorized this notice. This is not a solicitation from a lawyer.
•   A Settlement has been reached with Hy-Vee, Inc. (“Hy-Vee”) in a class action lawsuit about a
    data security incident that occurred between December 14, 2018 and August 2, 2019.
•   Hy-Vee was the target of a cyber-attack in which criminals accessed Hy-Vee’s computer systems
    (the “Security Incident”) that potentially resulted in unauthorized access to customer payment
    data, including card number, expiration date, internal verification code, and sometimes cardholder
    name. This lawsuit was filed asserting claims against Hy-Vee relating to the Security Incident.
•   Certain Hy-Vee fuel pumps, drive-thru coffee shops, and restaurants were affected by the Security
    Incident, including Hy-Vee Market Grille Expresses, Wahlburgers locations owned and operated
    by Hy-Vee, and the cafeteria at Hy-Vee’s West Des Moines corporate office.
•   The Settlement includes all persons residing in the United States who used a credit, debit, or other
    payment card to make a point-of-sale purchase at an affected Hy-Vee fuel pump, drive-thru coffee
    shop, or restaurant. The dates payment card data was at risk vary by location. Details are found in
    Appendix A of this notice and are also available on the website.
•   The Settlement provides payments to people who submit valid claims for out-of-pocket expenses
    and charges that were incurred and plausibly arose from the Security Incident and for other
    extraordinary unreimbursed monetary losses.
       Your legal rights are affected even if you do nothing. Read this Notice carefully.

                    YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
     Submit a Claim            The only way to get a payment.
                               You must submit a claim by June 22, 2021.
                               Get no payment. This option that allows you to sue Hy-Vee
     Ask to be Excluded        over the claims resolved by this Settlement.
                               You must exclude yourself by May 24, 2021.

     Object                    Write to the Court about why you do not like the Settlement.
                               You must object by May 24, 2021.

     Do Nothing                Get no payment. Give up rights.

•   These rights and options—and the deadlines to exercise them—are explained in this notice.
•   The Court in charge of this case still has to decide whether to grant final approval of the
    Settlement. Payments will only be made after the Court grants final approval of the Settlement
    and after any appeals are resolved.

               Questions? Call [toll-free number] or visit [settlement website]
                                1:19-cv-01330-MMM # 62                     Page 27 of 35



                                         WHAT THIS NOTICE CONTAINS


BASIC INFORMATION ................................................................................................. Page 3
1. Why was this Notice issued?
2. What is this lawsuit about?
3. Why is this lawsuit a class action?
4. Why is there a Settlement?
WHO IS IN THE SETTLEMENT? ................................................................................... Page 3
5. How do I know if I am included in the Settlement?
6. What if I am not sure whether I am included in the Settlement?
THE SETTLEMENT BENEFITS ...................................................................................... Page 4
7. What does the Settlement provide?
8. What payments are available for Expense Reimbursement?
9. What payments are available for Extraordinary Expense Reimbursement?
HOW TO GET BENEFITS .............................................................................................. Page 6
10. How do I get benefits?
11. How will claims be decided?
REMAINING IN THE SETTLEMENT .............................................................................. Page 6
12. Do I need to do anything to remain in the Settlement?
13. What am I giving up as part of the Settlement?
EXCLUDING YOURSELF FROM THE SETTLEMENT ................................................... Page 7
14. If I exclude myself, can I get a payment from this Settlement?
15. If I do not exclude myself, can I sue Hy-Vee for the same thing later?
16. How do I exclude myself from the Settlement?
THE LAWYERS REPRESENTING YOU ......................................................................... Page 7
17. Do I have a lawyer in this case?
18. How will the lawyers be paid?
OBJECTING TO THE SETTLEMENT .............................................................................. Page 8
19. How do I tell the Court that I do not like the Settlement?
20. What is the difference between objecting and asking to be excluded?
THE COURT’S FAIRNESS HEARING............................................................................ Page 9
21. When and where will the Court decide whether to approve the Settlement?
22. Do I have to attend the hearing?
23. May I speak at the hearing?
IF YOU DO NOTHING .................................................................................................. Page 10
24. What happens if I do nothing?
GETTING MORE INFORMATION ................................................................................ Page 10
25. How do I get more information?




                   Questions? Call [toll-free number] or visit [settlement website]
                                                 2
                         1:19-cv-01330-MMM # 62           Page 28 of 35




                                  BASIC INFORMATION
 1. Why was this Notice issued?

The Court authorized this notice because you have a right to know about the proposed Settlement
in this class action lawsuit and about all of your options before the Court decides whether to give
“final approval” to the Settlement. This notice explains the legal rights and options that you may
exercise before the Court decides whether to approve the Settlement.
Judge Michael M. Mihm of the United States District Court for the Central District of Illinois is
overseeing this case. The case is known as Perdue, et al. v. Hy-Vee, Inc., Case No. 1:19-cv-01330-
MMM. The persons who sued are called the Plaintiffs. Hy-Vee is called the Defendant.

 2. What is this lawsuit about?

The lawsuit claims that Hy-Vee was responsible for the Security Incident that occurred and asserts
claims such as: breach of implied contract, negligence, and violation of the Illinois, Iowa, Kansas,
Minnesota, and Missouri consumer protection statutes. The lawsuit seeks compensation for people
who had out-of-pocket expenses, fraudulent charges, lost time spent dealing with fraudulent
charges or card replacement issues, or unreimbursed extraordinary monetary losses as a result of
the Security Incident.
Hy-Vee denies all of the Plaintiffs’ claims and says it did not do anything wrong.

 3. Why is this lawsuit a class action?

In a class action, one or more people called “Representative Plaintiffs” sue on behalf of all people
who have similar claims. All of these people together are the “Class” or “Class Members.” In this
case, the Representative Plaintiffs are Noreen Perdue, Elizabeth Davis-Berg, Dustin Murray,
Cheryl Ellingson, Angela Trang, Gordon Grewing, and Melissa Ward. One court resolves the
issues for all Class Members, except for those who exclude themselves from the Class.

 4. Why is there a Settlement?

By agreeing to settle, both sides avoid the cost and risk of a trial, and people who submit valid
claims will get compensation. The Representative Plaintiffs and their attorneys believe the
Settlement is fair, reasonable, and adequate and, thus, best for the Class and its members. The
Settlement does not mean that Hy-Vee did anything wrong.

                            WHO IS IN THE SETTLEMENT?
 5. How do I know if I am included in the Settlement?

If you received a notice by postcard or email about the Settlement, you are probably a member of
the Settlement Class. You are also included in the Settlement Class if you reside in the United
States and used a credit, debit, or other payment card to make a point-of-sale purchase at an
affected Hy-Vee fuel pump, drive-thru coffee shop, or restaurant (including Hy-Vee Market Grille
Expresses, the Wahlburgers locations owned and operated by Hy-Vee, and the cafeteria at

              Questions? Call [toll-free number] or visit [settlement website]
                                            3
                         1:19-cv-01330-MMM # 62            Page 29 of 35


Hy-Vee’s West Des Moines corporate office) while payment card data at the location was at risk,
and you had out-of-pocket expenses, fraudulent charges, lost time spent dealing with fraudulent
charges or card replacement issues, or unreimbursed extraordinary monetary losses as a result of
the Hy-Vee Security Incident. The time frame of the incident is generally from December 14,
2018 through August 2, 2019, although the specific dates during which data was at risk vary on a
location-by-location basis. Payments made inside convenience stores; at front-end checkout lanes,
pharmacies, customer service counters, wine & spirits locations, floral departments, clinics, and
all other food service areas; and through Aisles Online were not affected. To determine whether
your store was at risk and whether you are potentially entitled to submit a claim, please see the
spreadsheet attached to this notice as Appendix A or look up your store on the settlement website.
Specifically excluded from the Settlement Class are: (i) Hy-Vee and its officers and directors; (ii)
all Settlement Class Members who timely and validly request exclusion from the Settlement Class;
(iii) the Judge assigned to evaluate the fairness of this settlement; (iv) the attorneys representing
the Parties in the Litigation; (v) banks and other entities that issued payment cards which were
utilized at Hy-Vee during the Security Incident; and (vi) any other Person found by a court of
competent jurisdiction to be guilty under criminal law of initiating, causing, aiding, or abetting the
criminal activity occurrence of the Security Incident or who pleads nolo contendere (a no-contest
plea, while not technically a guilty plea, has the same immediate effect as a guilty plea and is often
offered as part of a plea bargain) to any such charge.

 6. What if I am not sure whether I am included in the Settlement?

If you are not sure whether you are included in the Settlement, you may call [toll-free number]
with questions or visit [settlement website]. You may also write with questions to Perdue, et al.
v. Hy-Vee, Inc., [claims administrator name and address]. Please do not contact the Court with
questions.

                             THE SETTLEMENT BENEFITS
 7. What does the Settlement provide?

The Settlement will provide payments to people who submit valid claims. As part of the
Settlement, Hy-Vee has also committed to establish and maintain security enhancements that are
estimated to cost more than $20 million.
There are two types of payments that are available:
   (1) Expense Reimbursement (Question 8) and
   (2) Extraordinary Expense Reimbursement (Question 9).
You may submit a claim for either or both types of payments. You must also provide proof of
your class membership in the form of either the first four and last four digits of the number
associated with the credit or debit card you claim to have used at an affected Hy-Vee location or a
document or documents reflecting your use of a payment card at an affected Hy-Vee location
during the Security Incident, which could include, for example, a receipt from the affected Hy-
Vee location reflecting payment by a payment card, a payment card statement or bill, or
notification from a bank or financial institution stating that the payment card was compromised



               Questions? Call [toll-free number] or visit [settlement website]
                                             4
                        1:19-cv-01330-MMM # 62            Page 30 of 35


during the Security Incident. To claim each type of payment, you must provide related
documentation or a narrative explanation with the Claim Form.

 8. What payments are available for Expense Reimbursement?

Class Members are eligible to receive reimbursement of up to $225 (in total) for the following
categories of out-pocket expenses resulting from the Security Incident:
   •   unreimbursed bank fees;
   •   unreimbursed card reissuance fees;
   •   unreimbursed overdraft fees;
   •   unreimbursed charges related to unavailability of funds;
   •   unreimbursed late fees;
   •   unreimbursed over-limit fees;
   •   long distance telephone charges;
   •   cell minutes (if charged by minute) and text messages (if charged by the message);
   •   internet usage charges (if charged by the minute or by the amount of data usage);
   •   unreimbursed charges from banks or credit card companies;
   •   postage;
   •   interest on payday loans due to card cancelation or due to over-limit situation;
   •   costs of credit report(s);
   •   costs of credit monitoring and identity theft protection;
   •   reimbursement of up to three (3) hours of documented lost time (at $20 per hour) spent
       dealing with replacement card issues or in reversing fraudulent charges (only if at least one
       full hour was spent and if it can be documented with reasonable specificity);
   •   and an additional $20 payment for each credit or debit card on which documented
       fraudulent charges were incurred that were later reimbursed.

 9. What payments are available for Extraordinary Expense Reimbursement?

Class Members who had other extraordinary unreimbursed monetary losses because of information
compromised as part of the Security Incident are eligible to make a claim for reimbursement of up
to $5,000. As part of the claim, the Class Member must show that:
   (1) it is an actual, documented, and unreimbursed monetary loss;
   (2) the loss was more likely than not caused by the Security Incident;
   (3) the loss occurred during the time period from December 14, 2018 through and including
       the end of the Claims Deadline;
   (4) the loss is not already covered by one or more of the categories in Question 8; and
   (5) a reasonable effort was made to avoid or seek reimbursement for the loss (including
       exhaustion of all available credit monitoring insurance and identity theft insurance).
Provided the following requirements are satisfied, an example of an unreimbursed monetary loss
that may qualify for reimbursement under this provision is a fraudulent charge made on your credit

              Questions? Call [toll-free number] or visit [settlement website]
                                            5
                         1:19-cv-01330-MMM # 62           Page 31 of 35


or debit card account and that was not reversed or repaid even though you reported it to your bank
or credit card company, includinga fraudulent charge to a credit or debit card issued in a foreign
country where financial institutions are not required to reimburse cardholders for fraudulent credit
or debit card charges. More details are provided in the Settlement Agreement, which is available
at [settlement website].

                                HOW TO GET BENEFITS
 10. How do I get benefits?

You must complete and submit a Claim Form to ask for a payment from the Settlement. Claim
Forms are available at [settlement website], or you may request one by mail by calling [toll-free
number]. Read the instructions carefully, fill out the Claim Form, and mail it postmarked no later
than June 22, 2021, to:
                                   Perdue, et al. v. Hy-Vee, Inc.
                                  [Hy-Vee Claims Administrator
                                        PO Box XXXXX
                                       City, State zip code]

 11. How will claims be decided?

The Claims Administrator will initially decide whether the information provided on a Claim Form
is complete and valid. The Claims Administrator may require additional information from any
claimant. If the required information is not provided timely, the claim will be considered invalid
and will not be paid.
If the claim is complete and the Claims Administrator denies the claim entirely or partially, the
claimant will be provided an opportunity to have their claim reviewed by an impartial Claim
Referee who has been appointed by the Court.

                          REMAINING IN THE SETTLEMENT
 12. Do I need to do anything to remain in the Settlement?

You do not have to do anything to remain in the Settlement, but if you must submit a Claim Form
if you want a payment. Claim Forms must be submitted postmarked by June 22, 2021.

 13. What am I giving up as part of the Settlement?

If the Settlement becomes final, you will give up your right to sue Hy-Vee for the claims being
resolved by this Settlement. The specific claims you are giving up against Hy-Vee are described
in Section 1.20 of the Settlement Agreement. You will be “releasing” Hy-Vee and all related
people or entities as described in Section 6 of the Settlement Agreement. The Settlement
Agreement is available at [settlement website].
The Settlement Agreement describes the released claims with specific descriptions, so read it
carefully. If you have any questions you can talk to the law firms listed in Question 17 for free or



              Questions? Call [toll-free number] or visit [settlement website]
                                            6
                         1:19-cv-01330-MMM # 62             Page 32 of 35


you can, of course, talk to your own lawyer at your own expense if you have questions about what
this means.

               EXCLUDING YOURSELF FROM THE SETTLEMENT
If you do not want a payment from this Settlement but you want to keep the right to sue Hy-Vee
about issues in this case, then you must take steps to get out of the Settlement Class. This is called
excluding yourself from—or is sometimes referred to as “opting out” of—the Settlement Class.

 14. If I exclude myself, can I get a payment from this Settlement?

No. If you exclude yourself, you will not be entitled to any benefits of the Settlement, but you will
not be bound by any judgment in this case.

 15. If I do not exclude myself, can I sue Hy-Vee for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Hy-Vee for the claims that this
Settlement resolves. You must exclude yourself from the Settlement Class to start your own
lawsuit or to be part of any different lawsuit relating to the claims in this case. If you exclude
yourself, do not submit a Claim Form to ask for a payment.

 16. How do I exclude myself from the Settlement?

To exclude yourself, send a letter that says you want to be excluded from the Settlement in Perdue,
et al. v. Hy-Vee, Inc., Case No. 1:19-cv-01330-MMM. Include your name, address, and signature.
You must mail your Exclusion Request postmarked by May 24, 2021, to:
                                  Hy-Vee Settlement Exclusions
                                       [PO Box XXXXX
                                      City, State zip code]

                        THE LAWYERS REPRESENTING YOU
 17. Do I have a lawyer in this case?

Yes. The Court appointed the following lawyers as “Class Counsel”:

 Benjamin F. Johns                        Ben Barnow
 Andrew W. Ferich                         Erich P. Schork
 Alex M. Kashurba                         Anthony L. Parkhill
 Chimicles Schwartz Kriner &              Barnow and Associates, P.C.
 Donaldson-Smith LLP                      205 W. Randolph St.
 361 W. Lancaster Avenue                  Suite 1630
 Haverford, Pennsylvania 19041            Chicago, Illinois 60606

You will not be charged for these lawyers. If you want to be represented by your own lawyer,
you may hire one at your own expense.

 18. How will the lawyers be paid?

               Questions? Call [toll-free number] or visit [settlement website]
                                             7
                         1:19-cv-01330-MMM # 62            Page 33 of 35


Class Counsel will request the Court’s approval of an award for attorneys’ fees, costs, and expenses
not to exceed $739,000. Class Counsel will also request approval of an incentive award of $2,000
for each of the Representative Plaintiffs. Any amount that the Court awards for attorneys’ fees,
costs, and expenses and incentive awards will be paid separately by Hy-Vee and will not reduce
the amount of payments to Class Members who submit valid claims.

                         OBJECTING TO THE SETTLEMENT
You can tell the Court that you do not agree with the Settlement or some part of it.

 19. How do I tell the Court that I do not like the Settlement?

You can object to the Settlement if you do not like it or some part of it. The Court will consider
your views. To do so, you must file a written objection in this case, Perdue, et al. v. Hy-Vee, Inc.,
Case No. 1:19-cv-01330-MMM, with the Clerk of the Court at the address below.
Your objection must include all of the following:
   •   your full name, address, telephone number, and e-mail address (if any);
   •   information identifying you as a Settlement Class Member, including proof that you are a
       member of the Settlement Class, which is described in response to question number 7;
   •   a written statement of all grounds for the objection, accompanied by any legal support for
       the objection that you believe is applicable;
   •   the identity of all counsel representing you, if any, in connection with your objection;
   •   the identity of all counsel representing you who will appear at the Final Fairness Hearing;
   •   a list of all persons who will be called to testify at the Final Fairness Hearing in support of
       the objection;
   •   a statement confirming whether you intend to personally appear and/or testify at the Final
       Fairness Hearing;
   •   your signature and the signature of your duly authorized attorney or other duly authorized
       representative (along with documentation setting forth such representation);
   •   a list, by case name, court, and docket number, of all other cases in which you (directly or
       through counsel) have filed an objection to any proposed class action settlement within the
       last 3 years;
   •   a list, by case name, court, and docket number, of all other cases in which your counsel (on
       behalf of any person or entity) has filed an objection to any proposed class action settlement
       within the last 3 years; and
   •   a list, by case name, court, and docket number, of all other cases in which you have been a
       named plaintiff in any class action or served as a lead plaintiff or representative plaintiff.
Your objection must be postmarked to the Clerk of the Court for the United States District Court
for the Central District of Illinois no later than May 24, 2021.




               Questions? Call [toll-free number] or visit [settlement website]
                                             8
                         1:19-cv-01330-MMM # 62            Page 34 of 35


In addition, you must mail a copy of your objection to each of the parties below, postmarked no
later than May 24, 2021:
 COURT                             CLASS COUNSEL                          DEFENSE COUNSEL
 Office of the Clerk               Benjamin F. Johns                      Paul G. Karlsgodt
 United States District Court      Chimicles Schwartz Kriner &            Baker & Hostetler LLP
 Central District of Illinois      Donaldson-Smith LLP                    1801 California Street
 305 U.S. Courthouse               One Haverford Centre                   Suite 4400
 100 N.E. Monroe Street            361 Lancaster Avenue                   Denver, CO 80202
 Peoria, IL 61602                  Haverford, PA 19041


 20. What is the difference between objecting and asking to be excluded?

Objecting is telling the Court that you do not like the Settlement and why you do not think it should
be approved. You can object only if you do not exclude yourself from the Class. Excluding
yourself is telling the Court that you do not want to be part of the Class. If you exclude yourself,
you have no basis to object because the case no longer affects you.

                         THE COURT’S FAIRNESS HEARING
The Court will hold a hearing to decide whether to grant final approval of the Settlement.

 21. When and where will the Court decide whether to approve the Settlement?

The Court will hold a Fairness Hearing at 10:00 a.m. on July 19, 2021, at the United States District
Court for the Central District of Illinois located at U.S. Courthouse, 100 N.E. Monroe Street,
Peoria, IL 61602. The hearing may be moved to a different date or time without additional notice,
so it is a good idea to check [settlement website] or call [toll-free number].
At this hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate.
If there are timely objections, the Court will consider them and will listen to people who have
asked to speak at the hearing if such a request has been properly made. The Court will also rule
on the request for an award of attorneys’ fees and reasonable costs and expenses, as well as the
request for an incentive award for the Representative Plaintiffs. After the hearing, the Court will
decide whether to approve the Settlement. We do not know how long these decisions will take.

 22. Do I have to attend the hearing?

No. Class Counsel will present the Settlement Agreement to the Court. You or your own lawyer
are welcome to attend at your expense, but you are not required to do so. If you send an objection,
you do not have to come to the Court to talk about it. As long as you filed your written objection
on time with the Court and mailed it according to the instructions provided in Question 19, the
Court will consider it.




               Questions? Call [toll-free number] or visit [settlement website]
                                             9
                         1:19-cv-01330-MMM # 62            Page 35 of 35



 23. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must file
an objection according to the instructions in Question 19, including all the information required
by items (v), (vi), and (vii). Your Objection must be filed with the Clerk of the Court for the
United States District Court for the Central District of Illinois no later than May 24, 2021. In
addition, you must mail a copy of your objection to both Class Counsel and Defense Counsel listed
in Question 19, postmarked no later than May 24, 2021.

                                   IF YOU DO NOTHING
 24. What happens if I do nothing?

If you do nothing, you will get no benefits from this Settlement. Unless you exclude yourself,
after the Settlement is granted final approval and the judgment becomes final, you will not be able
to start a lawsuit, continue with a lawsuit, or be part of any other lawsuit against Hy-Vee about the
legal issues in this case, ever again.

                           GETTING MORE INFORMATION
 25. How do I get more information?

This Notice summarizes the proposed Settlement. More details are in a Settlement Agreement.
You can get a copy of the Settlement Agreement at [settlement website]. You may also write with
questions to [Hy-Vee Claims Administrator, PO Box XXXXX, City, State Zip]. You can also get
a Claim Form at the website or by calling the toll-free number, [toll-free number].




               Questions? Call [toll-free number] or visit [settlement website]
                                             10
